Title: To George Washington from David Humphreys, 1 September 1790
From: Humphreys, David
To: Washington, George



My dear General.
New York September 1st 1790.

In taking leave of you, at the moment of your departure while I strove in vain to check an impulse which I apprehended betrayed too much weakness, I found the burden on my heart choaked the passage of utterance. In that moment a multitude of ideas crouded into my mind. A long seperation from one’s friends & country, under an idea of going into a nation where one is a total stranger, however flattering or useful the object may be which occasions it, is, in some respects, like a voluntary exile. I only make this remark for the sake of shewing, that, notwithstanding I am perfectly satisfied with my destination, I could not, from political or philosophical motives, divest myself of my feelings as a man. I found nothing could have given such a poignancy to the pang of parting with Mrs Washington & yourself, but a fear of never seeing you both again. As I was unable to say what I wished to have said, I thought I would take this occasion of writing a line to you, previous to my leaving the Continent, which might remain as a proof of my gratitude for all your kindness, and a pledge of my honest zeal to justify your indulgent sentiments in my behalf, by the execution of my duty in the best manner my abilities will allow.
Yesterday I had two pretty long conversations with the Secretary of the Treasury, in the course of which the general interests of the U.S. were discussed, and the several contingencies that might take place between them and the different European Powers. I was glad to have an opportunity of becoming acquainted with his sentiments, ⟨&⟩ to have it in my power to compare his reasoning on some important points with that of other political Characters.

The Vice-President read to me, the night before last, a letter from Dr Cutting, dated in London on the 15th of June, in which he speaks of the probability of war; of the influence that probability has had on raising the American Reputation; and of the Mission of a public Character from the Court of London to the U.S. with such overtures for obtaining their friendship as, “the Guarrantee of the Mississipi, the Settlement of disputes, the Delivery of the Posts, and some advantages in Trade to the West Indies.”
We are detained this day by contrary winds. I am impatient to be gone, as I think the Crisis is ripening very fast. As the vessel in which I am to sail is British, I have consulted the Secretaries of the State and the Treasury, in order to learn what they would wish to have done with the Papers entrusted to me by them respectively, in case hostility should have commenced between England & Spain, and in case the vessel should be captured by the latter. It is well to be prepared for all events. This is a possible though I hope not a probable event.
I was sorry to find, by Colo. Walker’s information to Mr Lear, that the vessel in which a passage had been taken was not deemed a very safe one. But the season is favorable & I trust, from that circumstance, little hazard is to be apprehended. She is said to be a swift sailer. We shall now probably leave this Port about the same time with the English and French Packets.
August  I have kept this letter open untill the moment in which I should be called to embark. The tide & wind now suffer us to sail. No farther delay is permitted. The last act I shall do on shore, previous to my voyage, will be to assure you, that, of all the Admirers of your character or friends to your person, there is no one who feels a more disinterested & inviolable attachment, than, My dear General, Your sincere friend & Most obliged Servant

D. Humphreys.

